DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.   
“plug-in card clip”;
The clipping action of at least the left clip shown in figure 8. The examiner does not see in any drawing clipping occurring. For example, in cited art US2239959 figure 1 at component 4 show a clipping action.   
The “flight computer” is comprised of the front disc and the back disc each of these discs are further comprised of two discs. Inventor does not show any drawing where all these discs are combined to show the “flight computer”. Maybe from a side or cutoff view. 
 These limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 line 9 objected to because of the following informalities:  grammatical problem with “a upper side”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites a “plug-in card clip”. The examiner can find no mention or description of this limitation either in the specification or drawings.
Discussion of the “Wands” factors (see MPEP 2164.01(a)) that define undue experimentation surrounding this claimed limitation.  
The breadth of the claims; 
Claims to a rotary slide rule with discs and clips left and right and a plug in card for the slide rule. No mention of a clip for the slide rule. 
The nature of the invention; 
Mechanical slide rule. 
The state of the prior art; 
Prior art for rotary slide rules extends back for decades.
The level of one of ordinary skill; 
The level of skill would be someone knowledgably on how to put together rotary discs with clips and some knowledge of the info placed on the discs to arrive at a calculation.  
The level of predictability in the art;
The art is predictable and well understood.   
The amount of direction provided by the inventor; 
No direction is provided by the inventor on how his vison of how the “plug-in card clip” operates. 
The existence of working examples; and 
There are no working examples provided.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The quantity of experimentation required would be undue. Someone trying to avoid infringing the invention would have to guess what the inventor intended with the limitation “plug-in card clip”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per 37 CFR 1.75 (i) please paragraph (further indent) the following claims 1, 4 & 5. This will greatly help understanding of the claims. See cited art claims sections for examples.

Claim 1:
Lines 2-3 “a front disc comprising of a front disc containing” appears to be redundant.  
Line 5 “both of which are connected…” is unclear. Is the inventor referring to each of the two sets of rotary and base discs or the front disc and back disc.  The examiner will interpret that the inventor intends the latter scenario.  
Antecedent problems in line 7 “both upper sides” and in line 8 “both bottom sides”. Inventor has not positively introduced “upper sides” and “bottom sides”. Examiner will interpret these phrases to mean the upper and bottom sides of the front disc and back disc.
Lines 7-9 are further not understood; “both upper sides” and “both bottom sides” of which previously recited discs?  
Lines 9-10 recite a “plug-in card clip”. Since plug-in card has not been recited in the claims and because if the plug-in card clip were connected to the left and right clips as recited then the card could not move. The examiner is wondering if the addition of “clip” in this phrase was a mistake and will interpret as such.   


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As best understood the claims, the four discs (front base disc, front rotary disc, back base disc & back rotary disc), the plug-in card, positioned by two clips on opposite sides.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. None of the prior art cited discloses the four discs with a plug-in card and clips on either side of the combination.  
US3630435 is the best art the examiner found. This art however at least did not show two clips nor a plug-in card. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649